              Case 2:20-sw-00984-JDP Document 4 Filed 03/10/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANDRÉ M. ESPINOSA                                                         FILED
   Assistant United States Attorney                                         Mar 10, 2021
 3 501 I Street, Suite 10-100                                            CLERK, U.S. DISTRICT COURT

   Sacramento, CA 95814
                                                                       EASTERN DISTRICT OF CALIFORNIA


 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     IN THE MATTER OF THE SEARCH OF                 CASE NO. 2:20-SW-0984 JDP
10
     DANIEL DESHAY BELL                             [PROPOSED] ORDER REGARDING MOTION TO
11   ONE BUCCAL SWAB                                UNSEAL

12

13

14

15         The United States’ motion to unseal this case is GRANTED.

16

17

18   DATED: ______________________
             March 10, 2021

19

20
21

22

23

24

25

26

27

28

                                                    1
